            Case 2:18-cv-01500-APG-NJK Document 25 Filed 04/12/19 Page 1 of 3




 1   NICHOLAS A. TRUTANICH, NSBN 13644
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                         DISTRICT OF NEVADA

12   MIGUEL S. STRASSNER,                            )
                                                     )   Case No. 2:18-cv-01500-APG-NJK
13                          Plaintiff,               )
                                                     )   JOINT STIPULATION AND [PROPOSED]
14          v.                                       )   ORDER FOR EXTENSION OF TIME TO
                                                     )   RESPOND TO PLAINTIFF’S MOTION FOR
15   NANCY A. BERRYHILL,                             )   REMAND
     Acting Commissioner of Social Security,         )
16                                                   )   (Second Request)
                            Defendant.               )
17

18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19
     the time for Defendant to file her response to Plaintiff’s Motion for Reversal/Remand be extended
20
     from April 12, 2019 to April 15, 2019. This is Defendant’s second request for extension. Good
21
     cause exists to grant Defendant’s request for extension. Counsel for Defendant (Counsel) has been
22

23   experiencing chronic migraines, which impairs her vision, throughout the week and has been on

24   intermittent sick leave. Counsel attempted to diligently finalize her response by the filing deadline,

25   but could not do so due to her migraines. Due to Counsel’s ongoing health issues, Counsel
26
     respectfully requests additional time to respond to the issues raised in Plaintiff’s Motion. Defendant


                                                         -1-
           Case 2:18-cv-01500-APG-NJK Document 25 Filed 04/12/19 Page 2 of 3




 1   makes this request in good faith with no intention to unduly delay the proceedings. Defendant
 2   apologizes for the belated request for extension, but had ongoing health issues and filed an extension
 3
     of time as soon as reasonably practicable. The parties further stipulate that the Court’s Scheduling
 4
     Order shall be modified accordingly.
 5
                                                  Respectfully submitted,
 6

 7   Dated: April 12, 2019                        /s/ Joshua Harris
                                                  (*as authorized by email on April 12, 2019)
 8                                                JOSHUA HARRIS
                                                  Attorney for Plaintiff
 9

10

11   Dated: April 12, 2019                        NICHOLAS A. TRUTANICH
                                                  United States Attorney
12                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
13                                                Social Security Administration
14

15                                          By    /s/ Tina L. Naicker
                                                  TINA L. NAICKER
16                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
17
                                                    ORDER
18

19   APPROVED AND SO ORDERED:

20
             April 15, 2019
     DATED:_______________________                _____________________________________
21                                                THE HONORABLE NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26


                                                       -2-
